Appeal from a judgment of the Supreme Court (Kane, J.), entered March 16, 1992 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to prohibit implementation of regulations imposing a surcharge on inmates found guilty of violating disciplinary rules after certain types of disciplinary proceedings.
"Prohibition is not available to prevent administrative action unless the agency is acting in a judicial or quasi-judicial capacity” (Matter of American Tr. Ins. Co. v Corcoran, 65 NY2d 828, 830). When an administrative body promulgates regulations such as the ones at issue in the instant proceeding, it acts in a legislative rather than a judicial or quasi-judicial capacity (see, Matter of Timber Point Homes v County of Suffolk, 155 AD2d 671, 674); prohibition is therefore unavailable in this case. Further, because petitioner may raise the validity of the regulations in an administrative appeal and an ensuing proceeding pursuant to CPLR article 78 if they are ever applied to him, we find no reason to convert the proceeding to an action for a declaratory judgment (see, Matter of City of Newburgh v Public Empl. Relations Bd., 63 NY2d 793; Bower & Gardner v Evans, 60 NY2d 781).
Mikoll, J.P., Yesawich Jr., Levine, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.